DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 
Regarding 103 rejection, Applicant argues that Cirik’765 does not qualify as prior art since the instant application’s foreign priority should be 1/19/2018 which is prior to Cirik’765’s effective filing date of 4/2/2018.
In response to argument, Examiner respectfully disagree.  Applicant’s claim of foreign priority has not been substantiated due to lack of English translation of application CN201810053479.3.  Hence Cirik’765 qualifies as prior art. 
Additionally newly cited prior art Lindoff, in combination with Cirik’765 and Lu, teaches the invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 14, 18, 19, 22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (USPN 2019/0306765) with provisional application 62/651419 filed 4/2/2018, in view of Lu et al (WO 2017024516 A1) and Lindoff et al (WO 2019096394 A1).

	Regarding claim 9, Cirik discloses 
	a terminal, comprising: (wireless device comprising [0065-0067, 0290-0291], FIGs. 3, 27
	a processor, a memory, and a program that is stored on the memory and executable by the processor, wherein when executing the program, the processor is configured to: (processor, FIG. 27 #2701, executing instructions stored on memory, FIG. 27 #2702-2705, operable to perform [0065-0067, 0290-0291],
	process a random access procedure in accordance with a preset processing manner (MAC entity processing operations associated with a random access procedure as configured by base station [0133-0135, 0194, 0203-0213], FIG. 21, provisional application [00213, 0127-0130], FIG. 21
	when obtaining a new candidate beam during the random access procedure of transmitting a beam failure recovery request (wireless device detects beam failure and selects a beam from a list of candidate beams during the beam failure recovery process [0205], FIG. 21, provisional application [00213, 0127-0130], FIG. 21
	Cirik does not expressly disclose wherein the processor is further configured to perform the following operation, before the processing the random access procedure in accordance with the preset processing manner when obtaining the new candidate beam: before transmitting the beam failure recovery request during a beam failure recovery procedure, when obtaining at least two candidate beams used to transmit the beam failure recovery request, select a beam from the at least two candidate beams to transmit the beam failure recovery request

	Lu discloses wherein the processor is further configured to perform the following operation, before the processing the random access procedure in accordance with the preset processing manner when obtaining the new candidate beam: before transmitting the beam failure recovery request during a beam failure recovery procedure, when obtaining at least two candidate beams used to transmit the beam failure recovery request, select a beam from the at least two candidate beams to transmit the beam failure recovery request (UE’s processor determines beam failure has occurred and select a candidate beam from multiple candidate beams to transmit beam failure recovery request [0085, 0065, 0045-0047], FIGs. 1, 3
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the processor is further configured to perform the following operation, before the processing the random access procedure in accordance with the preset processing manner when obtaining the new candidate beam: before transmitting the beam failure recovery request during a beam failure recovery procedure, when obtaining at least two candidate beams used to transmit the beam failure recovery request, select a beam from the at least two candidate beams to transmit the beam failure recovery request” as taught by Lu into Cirik’s system with the motivation to select a beam from all available candidate beams to perform beam failure recovery (Lu, paragraph [0085, 0065, 0045-0047], FIGs. 1, 3).
	Combined system of Cirik and Lu does not expressly disclose candidate beams indicated by physical layer; selecting the MAC layer a beam from candidate beams

	Lindoff discloses candidate beams indicated by physical layer; selecting the MAC layer a beam from candidate beams (MAC layer of UE selecting a new beam from beam information provided by physical layer of UE (pages 13-14), FIGs. 6-8
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “candidate beams indicated by physical layer; selecting the MAC layer a beam from candidate beams” as taught by Lindoff into combined system of Cirik and Lu with the motivation to enable a UE’s physical layer to monitor for candidate links while allowing a higher layer such as MAC to decide on a best link (pages 13-14), FIGs. 6-8

Claims 1, 26 are rejected based on similar ground(s) provided in rejection of claim 9.

	Regarding claims 6, 14, Cirik discloses “wherein the new candidate beam is indicated to the MAC layer by a physical layer, or the new candidate beam is determined by the MAC layer based on at least one of evaluation selection” candidate beams determined based on channel quality as part of BFR performed by MAC layer [0205-0207, 0217], provisional application [00213, 0127-0130], FIG. 21

	Regarding claims 8, 16, Cirik discloses “wherein before processing the random access procedure in accordance with the preset processing manner, the method further comprises: detecting whether a beam failure recovery timer expires; and : processing the random access procedure in accordance with the preset , processing manner, in a case that the beam failure recovery timer does not expire” wireless device starts a response window/timer for BFR transmission and monitors PDCCH during period timer is running [0205, 0206], provisional application [00213, 0127-0130], FIG. 21

	Regarding claims 18, 22, Cirik discloses “ wherein the selecting the bear from the at least two candidate beams to transmit the beam failure recovery request comprises one of following: selecting the beam with an optimum measurement result from the at least two candidate beams to transmit the beam failure recovery request” wireless device selects beam from multiple beams based on good channel quality/optimum measurement result for transmission of BFR [0205], provisional application [00213, 0127-0130], FIG. 21

	Regarding claim 19, Cirik discloses “wherein the preset order comprises one of following
a sequential order of random access resources corresponding to the at least two candidate beams” preset order of operations include beam failure detection (FIG. 21 #2102) and in response, multiple candidate beams identified based on RSRP/SINR/BLER [0205], provisional application [00213, 0127-0130], FIG. 21


Claims 4, 5, 7, 12, 13, 15, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik in view of Lu et al and in further view of 3GPP TSG RAN WG1 Meeting AH 1801, R1-1800700, hereafter Ericsson, provided by Applicant’s IDS.

	Regarding claims 4, 12, 28, combined system of Cirik and Lu does not expressly disclose “when the random access procedure fails, determining a radio link failure” 
	Ericsson discloses after UE reaches PreambleTransMax-BFR PRACH transmissions without a response from base station, UE determines a radio link failure (pages 2-4)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “when the random access procedure fails, determining a radio link failure” as taught by Ericsson into Cirik’s system with the motivation to conserve battery power of UE by not attempting further BFR transmissions.

	Regarding claims 5, 13, Cirik discloses wireless device configured with both contention-free resource and contention-based resource/common resource for transmitting BFR [0203]
	Combined system of Cirik and Lu does not expressly disclose “when a failure occurs to transmitting the beam failure recovery request, determining a radio link failure” 
	Ericsson discloses after UE reaches PreambleTransMax-BFR PRACH transmissions without a response from base station, UE determines a radio link failure (pages 2-4)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “when a failure occurs to transmitting the beam failure recovery request, determining a radio link failure” as taught by Ericsson into Cirik’s system with the motivation to conserve battery power of UE by not attempting further BFR transmissions.

	Regarding claims 7, 15, Cirik discloses MAC layer triggering BFR procedure [0207, 0216-0218].  Combined system of Cirik and Lu does not expressly disclose “indicating a physical layer to provide a candidate beam”
 	Ericsson discloses after higher layer indicating Layer 1/physical layer to provide candidate beam  in case of BFR  (pages 3)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “indicating a physical layer to provide a candidate beam” as taught by Ericsson into Cirik’s system with the motivation to reuse process/operation similar to initial access beam selection to maintain a level of simplicity (Ericsson, page 3)


Claims 2, 10, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik in view of Lu et al and in further view of Cirik et al (USPN 2020/0044723), with provisional application 62/714,320 filed 8/3/2018, hereafter Cirik’723.

	Regarding claims 2, 10, 27, combined system of Cirik and Lu does not expressly disclose “terminating the random access procedure”
	Cirik’723 discloses canceling random access procedure for BFR on serving cell if PRACH resources are not configured for active UL BWP of serving cell with each BWP configured with multiple candidate beams and start random access procedure on an different BWP [0255-0261, 0317, 0341-0345], FIGs. 17, 23, 24, provisional application [000256, 00259-00265, 00344-00349], FIGs. 17, 23, 24
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “terminating the random access procedure” as taught by Cirik’723 into Cirik’s system with the motivation to enable a UE to successfully perform a BFR on a configured UL BWP (Cirik, [0255-0261, 0317, 0341-0345], FIGs. 17, 23, 24)

Claims 1, 9, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff et al (WO 2019096394 A1), in view of Lu et al (WO 2017024516 A1).

	Regarding claim 9, Lindoff discloses 
	a terminal, comprising: (wireless device comprising, page 18)
	a processor, a memory, and a program that is stored on the memory and executable by the processor, wherein when executing the program, the processor is configured to: (processor executing instructions stored on memory operable to perform (pages 18-19)
	process a random access procedure in accordance with a preset processing manner (MAC layer processing operations associated with a random access procedure (pages 3-5) 
	when obtaining a new candidate beam during the random access procedure of transmitting a beam failure recovery request (wireless device detects beam failure and selects a beam during the beam failure recovery process (pages 13-14), FIGs. 6-8
	wherein the processor is further configured to perform the following operation, before the processing the random access procedure in accordance with the preset processing manner when obtaining the new candidate beam: before transmitting the beam failure recovery request during a beam failure recovery procedure; candidate beams indicated by physical layer; selecting the MAC layer a beam from candidate beams (MAC layer of UE selecting a new beam from beam information provided by physical layer of UE for BFRQ transmission (pages 13-14), FIGs. 6-8
 	Lindoff does not expressly disclose when obtaining at least two candidate beams used to transmit the beam failure recovery request, select a beam from the at least two candidate beams to transmit the beam failure recovery request

	Lu discloses when obtaining at least two candidate beams used to transmit the beam failure recovery request, select a beam from the at least two candidate beams to transmit the beam failure recovery request
 (UE’s processor determines beam failure has occurred and select a candidate beam from multiple candidate beams to transmit beam failure recovery request [0085, 0065, 0045-0047], FIGs. 1, 3
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “when obtaining at least two candidate beams used to transmit the beam failure recovery request, select a beam from the at least two candidate beams to transmit the beam failure recovery request” as taught by Lu into Lindoff’s system with the motivation to select a best beam from all available candidate beams to perform beam failure recovery to ensure the best chance of reception by base station (Lu, paragraph [0085, 0065, 0045-0047], FIGs. 1, 3).

Claims 1, 26 are rejected based on similar ground(s) provided in rejection of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cirik et al (USPN 20200137821) FIGs. 28C, 29
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469